FILED
                                                                                              COURT OF APPEALS
                                                                                                   DIVVOKI!I.

                                                                                             2015 FEB 18      AM 9: 17

    IN THE COURT OF APPEALS OF THE STATE OF WASH
                                                                                              RY
                                                 DIVISION II

 STATE OF WASHINGTON,                                                          No. 45432 -7 -II


                                        Respondent,


           v.




 CHRISTOPHER ROY SMITH,                                                    PUBLISHED OPINION


                                        Appellant.


         WORSWICK, P. J. —          Following a bench trial, the trial court found Christopher Roy Smith

guilty   of   failure to   register as a sex offender.'    Smith appeals his conviction, asserting that the

sex offender registration statute, RCW 9A.44. 130, is unconstitutional on its face and as applied

to him because the statute is overbroad and burdens his fundamental right to travel. Smith also

asserts that the State failed to present sufficient evidence to support his conviction. Because the

sex offender registration statute is constitutional and sufficient evidence supports Smith' s

conviction, we affirm.



                                                          FACTS


           Smith has previously been convicted of a sex offense, which conviction required Smith to .

register   his   residence under     RCW 9A.44. 130. Smith registered his Longview, Washington


residence with the Cowlitz County Sheriff' s Office in December 2006. In November 2011, the

sheriff' s office received a letter signed by Smith stating that he was providing notice of his




1 RCW 9A.44. 132 criminalizes a convicted sex offender' s failure to comply with the registration
requirements of       RCW 9A.44. 130.
No. 45432 -7 -II



change of address from a location on Rose Place in Longview to a location on 9th Avenue in

Longview. The sheriff' s office sex offender registration clerk, Kristine Taff, completed a change


of address form for Smith after receiving the letter.

       On March 8, 2012, Longview Police Department investigator Olga Lozano went to the


9th Avenue address to verify that Smith was living at his registered residence. When Lozano
arrived at the 9th Avenue address, she saw that the house was vacant and that a rental sign was

placed in front of the house. Based on Lozano' s investigation, the State charged Smith with

failure to register as a sex offender.


       At the bench trial, Taff testified that there are two ways in which an offender may register

a change of address, either by coming to the sheriff s office in person or by sending a signed and

dated " certified return receipt requested letter that includes their old address and their new


address."   Report of Proceedings at 16. On cross -examination, Taff testified that she informs


every offender that he or she must submit a certified return receipt letter in order to register a

change of address   by   mail.   She further testified on cross -examination that she registered Smith' s

change of address after the sheriff s office received his November 2011 letter.


        Lozano testified that she contacted the Cowlitz County Sheriff' s Office after finding that

Smith was not residing at his registered address on 9th Avenue. Lozano did not testify that she

went to Smith' s prior address on Rose Place to see if he still resided there.


        Troy Savelli, the property manager of the 9th Avenue house, testified that someone

named Aaron    Weatherly    had   rented   the 9th Avenue   house in November 2011.   Savelli also


testified that Smith was not on the lease and was not permitted to reside at the house. Savelli

further testified that, although Smith was not permitted to reside at the house, he had seen Smith




                                                      2
No. 45432 -7 -II



at the house on a few occasions. Savelli stated that Weatherly and Smith vacated the property in

December 2011, after he evicted them for failing to pay rent. Savelli also stated that the house

remained vacant from December 2011 until March 28, 2012, the date he rented it to a different

tenant.



          The trial court found Smith guilty of failure to register as a sex offender and later entered

the following findings of fact and conclusions of law:

                                            Findings of Fact


                  1.   On December 14, 2006, based upon a conviction for a sex offense, the
          Defendant registered with the Cowlitz County Sheriff' s Office ( CCSO) as a sex
          offender.

                 2.    On November 10, 2011, the CCSO received a certified letter from the
          Defendant.     The letter informed CCSO that the Defendant was changing his
          registered address from 2240 Rose Place, Longview, WA to 1111 9th Ave,
          Longview, WA. The letter was signed by the Defendant.
                  3.   The CCSO permits people to update their registered address through
          certified mail. Upon receipt of such a mail, the CCSO will create a new Change of
          Address Form and update their file.
                  4. On March 8, 2012, Longview Police Investigator Olga Lozano attempted
          to verify the Defendant' s address at 1111 9th Ave, Longview, WA. Upon arrival,
          Inspector Lozano observed that the residence was vacant and a " Troy /Arrow" rental
          sign was posted in the front.
                 5. Inspector Lozano contacted Troy Savelli, a property manager with Arrow
          Property Management, and learned that the house had been rented to Aaron
          Michelle Weatherly. Ms. Weatherly was the girlfriend of the Defendant. Inspector
          Lozano further learned that Ms. Weatherly had been evicted from 1111 9th Ave,
          Longview, WA around December 24, 2011.
                  6. Mr. Savelli had personal contact with the Defendant, both in person and
          on the phone while Ms. Weatherly resided at 1111 9th Ave, Longview, WA. Mr.
          Savelli had seen the Defendant while performing maintenance at the residence. Mr.
          Savelli spoke with the Defendant when he called the residence to discuss their
          delinquent rent payments.
                  7.   According to Mr. Savelli' s records, no one resided at 1111 9th Ave,
          Longview, WA from the end of December, 2011 to March 28, 2012. The residence
          was vacant during that time period.
                   8. On March 13, 2012, Inspector Lozano confirmed with the CCSO that the
          Defendant' s last registered address was 1111 9th Ave, Longview, WA.




                                                    3
No. 45432 -7 -II



                    9. On April 10, 2012, Inspector Lozano requested a bench warrant be issued
         for the Defendant'         s arrest.   On May 5, 2012, the Defendant was arrested on the
         bench warrant.


                                                    Conclusions of Law


                    1.   The Defendant was required to register as a sex offender.
                    2. Between December 24, 2011 and March 8, 2012, the Defendant was
         registered as a sex offender with the Cowlitz County Sheriff' s Office.
                 3. The letter received by the Cowlitz County Sheriff Office on November
         10, 2011 was sent by the Defendant. When comparing the signature on the letter
         with the registration documents previously signed by the Defendant, it is clear
             that the letter was written and signed by the Defendant.
                    4. The Defendant changed his address from 2240 Rose Place, Longview,
             WA to 1111 9th Ave, Longview, WA.
                    5. The Defendant and his girlfriend, Aaron Michelle Weatherly, were
             evicted from 1111 9th Ave, Longview, WA on or around December 24, 2011.
                    6. The Defendant was not residing at 1111 9th Ave, Longview, WA from
             on or around December 24, 2011 through March 8, 2012.
                     7. The Defendant failed to notify the Cowlitz County Sheriffs Office
             within three business days after moving from 1111 9th Ave, Longview,
             Washington.
                     8. The Defendant is guilty of failing to register as a sex offender.

Clerk'   s   Papers ( CP)   at   40 -42. Smith appeals his conviction.


                                                        ANALYSIS


                                    I. CONSTITUTIONALITY OF RCW 9A.44. 130


             Smith first contends that we must reverse his failure to register as a sex offender

conviction because the sex offender registration statute, RCW 9A.44. 130,2 is unconstitutional on

its face and as applied to him. Specifically, Smith contends that the statute is unconstitutionally

broad and burdens his fundamental right to travel and right to freedom of movement. We

disagree.




2
    RCW 9A.44. 132( 1)       provides     that "[   a] person commits the crime of failure to register as a sex
offender if the person has a duty to register under RCW 9A.44. 130 for a felony sex offense and
knowingly fails to comply with any of the requirements of RCW 9A.44. 130."

                                                              4
No. 45432 -7 -II



            We review the constitutionality of a statute de novo. State v. Enquist, 163 Wash. App. 41,

45, 256 P.3d 1277 ( 2011).                    To demonstrate that RCW 9A.44. 130 is unconstitutional on its face,


Smith must show that " no set of circumstances exists in which the statute, as currently written,

can   be constitutionally             applied."      City ofRedmond v. Moore, 151 Wash. 2d 664, 669, 91 P.3d 875
 2004). A      statute        that   is   unconstitutional on     its face is   rendered "
                                                                                                totally inoperative." Moore,
151 Wash. 2d          at   669. To demonstrate that RCW 9A.44. 130 is unconstitutional as applied to him,


Smith must show that " application of the statute in the specific context of the party' s actions or

intended     actions      is   unconstitutional."           Moore, 151 Wash. 2d at 669. In contrast with a statute that is


unconstitutional on its face, a statute that is unconstitutional as applied prohibits only " future

application of          the   statute     in   a similar context,   but the    statute   is   not   totally invalidated." Moore,
151 Wash. 2d at 669. To succeed in his claim under either standard, Smith must show that RCW

9A.44. 130 impairs a constitutional right. Smith asserts that the statute impairs the constitutional

right to travel.


             The right to travel is a part of the ` liberty' of which the citizen cannot be deprived

without the due process of law under the Fifth Amendment" of the United States Constitution.

Kent   v.   Dulles, 357 U.S. 116, 125, 78 S. Ct. 1113, 2 L. Ed. 2d 1204 ( 1958).                              The right to travel


includes the right to travel within a state. City ofSeattle v. McConahy, 86 Wash. App. 557, 571,

937 P.2d 1133 ( 1997). The United States Constitution also protects an adult' s fundamental right


to freedom of movement. State                       v.   J.D., 86 Wn.   App.    501, 506, 937 P.2d 630 ( 1997) ( quoting


Aptheker      v.   Sec. of State, 378 U.S. 500, 520, 84 S. Ct. 1659, 12 L. Ed. 2d 992 ( 1964)).                         A state


law implicates the right to travel when the law actually deters such travel and where deterring

travel is the law' s primary objective. State v. Lee, 135 Wash. 2d 369, 389 -90, 957 P.2d 741 ( 1998)



                                                                        5
No. 45432 -7 -II



 citing Zobel    v.   Williams, 457 U.S. 55, 102 S. Ct. 2309, 72 L. Ed. 2d 672 ( 1982)).                  3 A state law

also   implicates the       right   to travel   when   the   law   uses "`   any classification which serves to penalize

the   exercise of    that   right.'"   Attorney Gen. ofNew York v. Soto -Lopez, 476 U.S. 898, 903, 106 S.

Ct. 2317, 90 L. Ed. 2d 899 ( 1986) ( internal                quotation marks omitted) (         quoting Dunn v Blumstein,

405 U.S. 330, 92 S. Ct. 995, 31 L. Ed. 2d 274 ( 1972).


A.       RCW 9A. 44. 130 Does Not Impair the Constitutional Right To Travel.


          Smith contends that RCW 9A.44. 130 impairs his fundamental right to travel because he

may be subject to criminal prosecution for leaving his residence for more than three days. He is

incorrect.


         Nothing within RCW 9A.44. 130 prevents Smith from traveling within or outside of the

state.   See, e. g., Enquist, 163 Wash. App. at 50 -51 ( rejecting claim that RCW 9A.44. 130

implicates the right to travel in the context of offender subject to the statute' s transient reporting

requirements).        The statute does not require Smith to provide notice of his intent to travel from

his residence. RCW 9A.44. 130. Rather, the statute requires Smith to register either his


residence address or transient status only when he changes his residence address or when he

ceases   to   have    a   fixed   residence.    RCW 9A.44. 130( 4), ( 5).         And it is well established that the

term " residence" as used in RCW 9A.44. 130 means " a place to which one intends to return, as

distinguished from          a place of    temporary     sojourn or      transient   visit."   State v. Pickett, 95 Wash. App.
475, 478, 975 P.2d 584 ( 1999);            see also State v. Jenkins, 100 Wash. App. 85, 91, 995 P.2d 1268




3 In Lee, our Supreme Court treated the right to travel as a component of the right to freedom of
movement. 135 Wash. 2d at 389 -90. Accordingly, the principle that a state law does not implicate
the right to travel unless it actually deters travel and unless such deterrence is the law' s primary
goal applies equally to the right to freedom of movement.


                                                                    6
No. 45432 -7 -II



 2000) ( applying Pickett        court' s   definition   of "residence ").     Accordingly, RCW 9A.44. 130 is not

triggered by Smith' s travel unless he does not intend to return to his registered address or if he

ceases to have a residence address.

             Smith has not demonstrated that RCW 9A.44. 130 actually deters him from traveling or
                                                                                  4
that the     statute penalizes   him for exercising his      right   to travel.       Accordingly we hold that the

statute does not impair the constitutional right to travel and, thus, Smith cannot show that the


statute is unconstitutional either on its face or as applied to him.


B.           Compelling State Interest

             Even accepting, for the sake of argument, that RCW 9A.44. 130 limits convicted sex

offenders, such as Smith, of their ability to travel, such limitation is not unconstitutional because

it is justified by a compelling state interest in promoting the safety and welfare of Washington
citizens.




             Laws that limit fundamental rights such as the right to travel and the right to freedom of

movement "       may be justified only       by   a   compelling   state   interest."   Enquist, 163 Wash. App. at 50.

The state has a compelling interest in promoting the health, safety, and welfare of its citizens.

State   v.   Balzer, 91 Wn.   App.    44, 56, 954 P.2d 931 ( 1998).          Thus, where a statute' s primary

purpose is to promote safety and welfare, we will presume that the statute is constitutional if it

 bears     a reasonable and substantial        relationship to that    purpose."        State v. Glas, 147 Wash. 2d 410,


422, 54 P.3d 147 ( 2002).




4 As will be discussed below, Smith also cannot show that RCW 9A.44. 130' s primary purpose is
to deter travel.



                                                               7
No. 45432 -7 -II



          RCW 9A.44. 130 serves the State' s compelling interest in promoting the safety and

welfare of its citizens as it "was enacted to ` assist local law enforcement agencies' efforts to

protect   their communities           by   regulating   sex offenders '      based on the legislature' s finding that

 sex offenders often pose a            high   risk of reoffense."         Enquist, 163 Wash. App. at 51 ( quoting LAWS

OF    WASHINGTON 1990,          ch.    3, § 401); LAWS OF WASHINGTON 1990,                  ch.   3, § 401 at 49.


          Smith contends that, even ifjustified by a compelling state interest in promoting safety,

the registration statute is overbroad because it reaches people who are neither dangerous nor


likely to reoffend. In support of this claim, Smith cites to numerous articles that question the

 legislative assumption that all people convicted of sex offenses pose a danger to society" and

are   likely   to   reoffend.   Br.   of   Appellant    at   8.   But the contrary conclusions contained in these

cited articles are not sufficient to invalidate RCW 9A.44. 130 as the constitution does not require

legislatures to " have      scientific or exact proof of            the   need   for legislation."   J.D., 86 Wash. App. at

508 ( citing Ginsberg v. New York, 390 U.S. 629, 642, 88 S. Ct. 1274, 20 L. Ed. 2d 195 ( 1968)).

Rather, there need only be an evidentiary nexus between the law' s purpose and its effect to

demonstrate that the law is narrowly tailored to meet a governmental purpose. J.D., 86 Wn.

App. at508.

          Here, the legislature enacted RCW 9A.44. 130 upon its finding that sex offenders pose a

high risk of reoffense after considering recommendations from the Governor' s Task Force on

Community Protection and after hearing testimony from representatives of several interested

groups, including the Washington Defenders Association, the Washington Coalition of Crime

Victims, the Committee for Children, and the Washington Coalition of Sexual Assault Program,

to name just a few. See S. B. REP. ON ENGROSSED SECOND SUBSTITUTE S. B. 6259, 51st Leg. Reg.



                                                                     8
No. 45432 -7 -II



Sess. ( Wash. 1990).     In light of the legislature' s consideration of recommendations by the

Governor' s Task Force on Community Protection and of the testimony presented by interested

groups and concerned citizens, we cannot say that the legislature' s finding that sex offenders

pose a danger to society is unfounded or that RCW 9A.44. 130' s registration requirements do not

further the State' s compelling interest in the safety of citizens of Washington.

       Because RCW 9A.44. 130 does not impair the constitutional right to travel, Smith fails to

demonstrate that the statute is unconstitutional on its face or as applied to him. Further, even


assuming that the statute impaired the constitutional right to travel, such impairment is justified

by a compelling state interest and, thus, Smith' s constitutional challenge to RCW 9A.44. 130 fails

for this reason as well.


                                    II. SUFFICIENCY OF THE EVIDENCE


       Next, Smith contends that the State failed to present sufficient evidence to support his

failure to register as a sex offender conviction. Again, we disagree.


        When reviewing the sufficiency of evidence in support of a conviction following a bench

trial, we determine whether substantial evidence supports the challenged findings of fact and


whether the findings support the trial court' s conclusions of law. State v. Alvarez, 105 Wash. App.
215, 220, 19 P.3d 485 ( 2001).     Substantial evidence is evidence sufficient to persuade a fair -


minded, rational person that the findings are true. State v. Stevenson, 128 Wash. App. 179, 193,

114 P.3d 699 ( 2005).     A defendant challenging a trial court' s finding of fact bears the burden of

demonstrating that the finding is not supported by substantial evidence. State v. Vickers, 148
Wash. 2d 91, 116, 59 P.3d 58 ( 2002).      A challenge to the sufficiency of evidence in support of a

conviction admits the truth of the State' s evidence and all reasonable inferences that can be




                                                     9
No. 45432 -7 -II



drawn from it. State         v.   Kintz, 169 Wash. 2d 537, 551, 238 P.3d 470 ( 2010).                In evaluating the

              of evidence         supporting    a conviction, " circumstantial     evidence is not to be considered
sufficiency


any less   reliable   than   direct   evidence."    State v. Delmarter, 94 Wash. 2d 634, 638, 618 P.2d 99


 1980).


          Smith contends that the State did not present sufficient evidence that he failed to comply

with the registration requirements of RCW 9A.44. 130 because it did not present evidence that he

changed his address from a location on Rose Place to the house on 9th Avenue that Lozano


found was vacant. Specifically, Smith contends that substantial evidence did not support the trial

court' s findings that he ( 1) signed the letter changing his registered address and ( 2) sent the letter

by certified mail, both of which were required to effectively change his residence address by
mail under    RCW 9A.44. 130( 4)(         a).   We disagree.


          Although Taff did not specifically testify that the letter received by the sheriff' s office

was sent by certified mail, she did testify that ( 1) offenders are required to send letters by

certified mail when      registering      a change of address, (     2) she informs all offenders of this


requirement, and ( 3) she changed Smith' s registered address upon receipt of the letter sent to the

sheriff's office. Taken together and viewed in a light most favorable to the State, the trial court


could have reasonably inferred from Taff s testimony that the letter was sent by certified mail.

Accordingly, substantial evidence supported the.trial court' s finding that " the [ sheriff' s office]

received a certified     letter from the Defendant."         CP at 40.


           Substantial   evidence also supports        the trial   court' s   finding   that "[   t] he letter was signed by

the Defendant."       CP at 40. Here, the trial court had before it the change of address letter


purportedly containing Smith' s signature. The trial court compared that signature with other



                                                             10
No. 45432 -7 -II



documents signed by Smith and found that the signatures matched, noting distinctive features in

the   manner       that Smith signed the letter " S ".   RP at 57. As the trier of fact, it was proper for the


trial court to make this comparison to find that the letter was signed by Smith. See, e. g., Mitchell
                                                                  5
v.   Mitchell, 24 Wash. 2d 701, 704, 166 P.2d 938 ( 1946).              Accordingly, we hold that substantial

evidence in the record supported the trial court' s challenged findings of fact.


             We affirm Smith' s conviction for failure to register as a sex offender.




 We concur:




 Melnick, J.




     uEton
       ,      J.




5 In his reply brief, Smith argues that Mitchell is distinguishable from this case because Mitchell
involved a divorce case where the standard of proof was by a preponderance of the evidence.
But Smith fails to show how this is a meaningful distinction. When reviewing the sufficiency of
evidence to support a conviction, we evaluate only whether the evidence, viewed in a light most
favorable to the State, was sufficient for a trier of fact to find that the State proved beyond a
reasonable doubt all of the elements of the offense. That Mitchell involved a divorce proceeding
where the standard of proof was by a preponderance of the evidence does not undermine the
applicability       of   its   holding —that trial courts conducting bench trials are permitted to make
signature comparisons —to              the facts of this case. Smith also asserts in his reply brief that

Mitchell is distinguishable because in that case there was testimony that the signature belonged
to one of the parties. Again, this is not a meaningful distinction. Here, the letter bearing Smith' s
purported signature was, itself, sufficient evidence that he had signed the letter. Therefore absent
a showing that the trial court improperly admitted the letter as evidence or improperly compared
the signature on the letter with Smith' s signatures on other documents, issues which Smith does
not raise in his appeal, his sufficiency claim fails.


                                                             11